Citation Nr: 1445555	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for head injury with traumatic brain injury (TBI).  

2.  Entitlement to service connection for headaches due to head injury, to include as secondary to head injury with TBI.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Diana Cannon, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from October 1973 to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part, denied service connection for the issues on appeal.  

The July 2009 rating decision also denied the Veteran's claims seeking service connection for bipolar disorder, personality disorder, facial trauma, hearing loss, and posttraumatic stress disorder (PTSD).  While these issues were included in the March 2010 and June 2010 notices of disagreement (NODs) and the May 2011 statement of the case (SOC), the Veteran did not include them on June 2011 substantive appeal.  In fact, in a statement dated close in time to the June 2011 substantive appeal, the Veteran clarified that he was only appealing the denial of service connection for a head injury with TBI, service connection for headaches, and entitlement to a TDIU.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  As such, those issues are not before the Board and will be discussed no further.

The Veteran testified at a videoconference hearing in February 2012 that was conducted at the Salt Lake City RO before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Head Injury with TBI

In the present appeal, the Veteran contends that he sustained a head injury, and a consequent TBI after being involved in a physical altercation with several of his fellow servicemen during his period of service.  During the February 2012 hearing, the Veteran testified that while stationed at the Naval Air Station in Puerto Rico, he was fulfilling his military duties and moving around some crates when he discovered a "large sum of drugs" in one of the crates.  According to the Veteran, he immediately reported this matter to his supervisor, but when he returned to his barracks late that night, a blanket was thrown over his head and he was beaten by several of his fellow servicemen - a fight which included being kicked in the head and ribcage repeatedly.  The Veteran claims to have lost consciousness as a result of this beating, and when he awoke the next day, he reported for duty as expected and did not attempt to seek treatment until he was ordered to do so by his supervisor.  See Hearing Transcript (T.), pp. 5-6, 12.  

The service treatment records include a January 1974 clinical report showing that the Veteran was referred for a psychiatric evaluation to determine his suitability for military service.  The treatment provider noted no evidence of any neurosis, psychosis or organic brain syndrome, but did note documentation of an immature personality.  An April 1974 clinical record reflects that the Veteran was seen at U.S. Naval Hospital with complaints of a fainting episode.  A June 1975 clinical note reflects that the Veteran presented at military sick call at the U.S. Naval Hospital in New York in June 1975 at which time it was noted that he had participated in a fight wherein he sustained a hematoma to both eyes.  The treatment provider observed no intraocular damage and further noted that the Veteran had a healing laceration on the right side of his forehead, as well as signs of a hematoma on the right orbital region.  A "[s]ubconjunctival hemorrhage" was also found on the lateral aspect of the right eye.  A subsequent sick call note also dated in June 1975 reflects that the Veteran was seen at the ear, nose and throat (ENT) clinic with signs of a facial trauma.  The x-rays were negative for any abnormalities and the treatment provider observed multiple hematomas when evaluating the Veteran.  At the September 1975 separation examination, the clinical evaluation of the Veteran's eyes, ophthalmoscopic, psychiatric, and neurologic system was shown to be normal.  

Post-service VA treatment records dated from 1993 to 2006 reflect that the Veteran was admitted to the Salt Lake City VA medical center (VAMC) on a regular basis for treatment for psychiatric problems and substance abuse.  During a November 1993 hospitalization, it was reported that the Veteran had a history of alcohol and substance abuse.  He reported drinking "an average of one fifth of whiskey and one case of beer a day and more on weekends".  His last drink had been in June 1993; he had been in jail and had maintained sobriety there.  Past medical history included being stabbed in the back in 1985 and being hit on the back of his head at that time.  There was no mention of the head trauma in service.  Physical examination was noncontributory except for back pain.   

An April 2005 psychiatric admission report reflected that the Veteran's relevant history was positive for depression, not otherwise specified (NOS), and alcohol and methamphetamine dependence.  It was reported that he had a history of a closed head injury.  The Veteran was discharged several weeks later with diagnoses of psychosis and paranoia secondary to methamphetamine abuse/dependence, alcohol abuse, and history of polysubstance abuse and dependence.  Subsequent VA treatment records also reflect a history of bipolar disorder.  

The Veteran underwent a private psychological evaluation in June 2007, at which time he was interviewed regarding his medical and military history, and underwent a mental evaluation, which included a series of psychiatric tests.  During the interview portion of the evaluation, the Veteran described experiencing a number of traumatic head injuries with significant residuals over the years.  Dr. G. determined that the Veteran had "[c]ognitive disorder [NOS], a condition that seems very likely to have emerged as a consequence of significant head trauma over time."  According to Dr. G., this condition appears to have resulted in mild neurocognitive impairment, as evidenced by psychological testing, medical records and self-reported statements.  Dr. G. further determined that the Veteran had a significant personality change which was first observed following his multiple head trauma.  According to Dr. G., his changes in behavior, seemingly as a direct consequence of his head trauma, have produced personality changes that are evident in virtually every area of the Veteran's life.  

A July 2007 Social Security Administration (SSA) Decision reflects that the Veteran has been granted SSA disability benefits, based, in part, on his bipolar disorder and his personality disorder.  

During a June 2009 VA primary care visit, the Veteran provided his medical history to his primary care provider, G.W., M.D., and described being hit on the head near his eye while he was stationed in Puerto Rico.  According to the Veteran, he has limited memory of this in-service occurrence, but did experience loss of consciousness and a significant concussion as a result.  Based on his discussion with the Veteran, in an addendum report, also dated in June 2009, Dr. W. noted that the Veteran had a history of bipolar disorder, and had suffered several head injuries in the past including injuries when he was stationed in Puerto Rico with the Navy.  According to Dr. W., these head injuries most likely contributed to the Veteran's post concussive syndrome.  

In a February 2010 statement, the Veteran's sister indicated that the Veteran contacted his family several times while he was serving in the Navy, and during one particular phone call, he relayed an incident wherein he was covered with a blanket, held down by several his fellow servicemen and beaten to the point where he could hardly walk the next day.  According to the Veteran's sister, the Veteran was fearful for his safety after this incident, and after his discharge from service, he became moody, sullen, agitated, depressed and argumentative.  

The Veteran was afforded a VA psychiatric examination in April 2011, at which time, he provided his medical and military history, and reported that his psychiatric symptoms began in or around 1975 after he was involved in a physical altercation in service.  The Veteran reported to experience mood swings, anxiety, depression, difficulty sleeping and ongoing nightmares since this incident, and described his symptoms as severe, ongoing and constant in nature.  A. S., Ph.D., conducted a mental evaluation and a cognitive screening of the Veteran.  

Dr. S. noted that objective testing revealed severe impairment of memory, attention, concentration and/or executive functions which also resulted in severe functional impairment.  Based on the objective findings, Dr. S. determined that the Veteran demonstrates cognitive impairment which is at least as likely as not due to a TBI.  

The Veteran was afforded another VA examination several days later, at which time he provided his medical history once again, and reported to have a headache condition and post-concussive syndrome, status post traumatic brain injury.  The physician, R. L., M.D., noted that it had not yet been established that this post-concussive syndrome had been diagnosed, as the Veteran indicated that he had been informed he had this disorder.  The Veteran described some of the symptoms he has experienced as a result of his in-service assault, and specifically reported to experience disabling headaches four times a week, which on a scale of one to ten (with one being the least level of pain and ten being the highest), he rated at a ten in severity.  Based on his evaluation of the Veteran, Dr. L. concluded that he could not make a diagnosis of headaches related to TBI, or post concussion symptoms status post TBI, as there was no supportive evidence in the Veteran's file indicating that he currently has a TBI.  According to Dr. L., although the Veteran's service treatment records demonstrate that he sustained two black eyes in service, there was no objective evidence that he experienced loss of consciousness after this incident, nor was the Veteran diagnosed as having a concussion, post concussion syndrome or TBI in service or afterwards.  Dr. L. also determined that any cognitive dysfunction diagnosed was based on the Veteran's reported history relating said disorder to multiple head traumas, which the medical records did not support.  Dr. L. further noted that there were multiple other conditions that could have caused the Veteran's cognitive disorder including his bipolar diagnosis.  As such, according to the examiner, the Veteran did not carry a diagnosis of TBI.

In light of the differing medical findings provided, the Board is unclear as to whether the Veteran currently has a diagnosis of TBI and/or residuals of a TBI.  Although Dr. L. discounted the June 2007 and June 2009 opinions provided by the Drs. G. and W., he did not address the 
April 2011 VA opinion provided by Dr. S., which was based on an objective cognitive screening of the Veteran.  In addition, although Dr. L. suggested that any cognitive dysfunction may be related to the Veteran's bipolar disorder, the Veteran's primary care physician, Dr. W., was aware of the Veteran's psychiatric history, to include his diagnosed bipolar disorder, yet he did not relate the Veteran's cognitive impairment these psychiatric disorders.  Finally, although the post-service medical evidence of record is absent for a diagnosis of a traumatic brain injury, he was diagnosed with having cognitive impairment after undergoing an objective cognitive screening test in April 2011, and this diagnosis can be considered a residual of a TBI.  In addition, the Veteran has reported to experience severe ongoing headaches, short-term memory problems, difficulty concentrating, and difficulty understanding and comprehending complex commands since service.  



Headaches due to head injury as secondary to head injury with TBI

The Veteran contends that he began developing severe headaches after he was involved in a physical altercation in service, and his current headaches are secondary to his TBI residuals.  According to the Veteran, his headaches have continually progressed since this time, and he currently experiences severe headaches at least four times a week.  See Hearing Transcript, pp. 8-9.  

Review of the service treatment records reflect that the Veteran was seen at military sick call with complaints of a headache and sore throat of several days duration.  However, the remainder of his service treatment records is absent any complaints of headaches, and the September 1975 separation examination is clear for any notations, signs, or diagnosis of headaches.  The post-service VA and private treatment records reflect the Veteran's complaints of ongoing headaches.  

The Veteran is not yet service connected for a TBI and/or any TBI residuals.  As such, the claims for entitlement to service connection for head injury with TBI and service connection for headaches are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116  (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, any Board action on the claim for service connection for headaches would, at this juncture, be premature.  For this reason, the issue of service connection for head injury with TBI must be resolved prior to resolution of the claim for headaches.  

TDIU

The Veteran contends that he is unable to obtain or maintain employment as a result of his claimed disorders.  In a May 2007 letter, the Veteran's Rehabilitation Counselor, S.G., noted that the Veteran's disabilities, to include his depression, traumatic brain injury, drug-induced psychosis, and chronic hepatitis B affect his ability to work, and have resulted in several work-related problems such as difficulty getting out of bed during an episode, fatigue affecting his ability to work consistently, loss of concentration, difficulty remembering things and completing small tasks, and difficulty with interpersonal relationships.  According to S.G., the Veteran requires Vocational Rehabilitation services to prepare for, secure, retain or regain a job.  As previously noted above, the Veteran is currently receiving SSA disability benefits in part as a result of his psychiatric disorders.  In the April 2011 VA opinion, Dr. S. noted that the Veteran currently has difficulty establishing and maintaining effective work/school and social relationships because he tends to avoid others.  Dr. S. further determined that the Veteran's current psychiatric symptoms cause total occupational and social impairment.  In light of the fact that the Veteran is currently not service-connected for any of his claimed disorders, and additional development is required for all of the Veteran's claims, the issue of entitlement to TDIU cannot be decided prior to a final decision on his claims for service connection for head injury with TBI, and headaches due to head injury, to include as head injury with TBI.  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for any TBI and/or TBI residuals, as well as for his headaches from the VAMC in Salt Lake City, Utah, from January 2012 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted in the claims folder.  

2. Then, once these records have been obtained, the Veteran should be scheduled for a VA TBI protocol examination.  The claims folder, any records on Virtual VA, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should take into consideration in-service clinical records dated in June 1975 documenting the injuries sustained by the Veteran after he was involved in a physical altercation.  The examiner should also take note of the November 1993 hospital report reflecting that the Veteran had a head injury in 1985, a June 2007 psychological evaluation report issued by Dr. R.G. which included a history of several traumatic head injuries over the years; the June 2009 VA addendum report issued by Dr. G.W.; and the April 2011 VA examination reports and opinions issued by Drs. R. L. and A. S.  

For any diagnosed TBI and/or residual of a head injury/TBI, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any TBI and/or residuals of a head injury/TBI had its clinical onset in service or is otherwise related to the Veteran's military service, to include his June 1975 altercation and subsequent head laceration and multiple hematomas.  

The examiner must provide a complete rationale upon which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3. Then, if the examiner determines that the Veteran does have a TBI and/or a TBI residual disability, and the Veteran's headaches are not found to be a residual of his TBI disability, but is rather a separate co-existing disability, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his headaches.  The claims folder, any records on Virtual VA, and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

For any headaches diagnosed on examination, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any headaches were clinically present in service or otherwise related to active duty or caused or aggravated by the Veteran's TBI and/or TBI residual disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, 

measurable increase in disability resulting from the aggravation.  

The examiner should provide a rationale upon which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

